DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 8 is objected to because of the following informalities:  the use of abbreviations.  Appropriate correction is required.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the subject matter of claim 7.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite for the recitation of “hygroscopic fibers, burlap fibers, jute fibers, cotton fibers, wool fibers, hemp fibers, polyester fibers, natural fibers, flax fibers, kenaf fibers, nettle fibers, sisal fibers, synthetic fibers, fibers with a hydrophilic surface, and combinations thereof.”  First, this list of fibers includes fibers categorized by properties (e.g., hygroscopic and hydrophilic) and by material (e.g., jute and polyester), wherein many of the recited material fibers can be described as having said properties.  Second, the recitation of both “natural fibers” and “synthetic fibers” includes any and all fibers, since all fibers can be categorized as either natural or synthetic (i.e., man-made).  Thus, the claim recites a broad limitation (e.g., natural fibers) along with a narrow limitation (e.g., cotton fibers).  Third, burlap is not a type of fiber, but rather a type of woven fabric made from jute, hemp, or other similar natural fiber.  Thus, the scope of claim 6 is indefinite.  
Claim 7 is indefinite for the recitation “cocos fibers.”  It is unclear if the grammar is merely awkward and applicant intends to claim “coco fibers” (i.e., fibers of a coconut) or if applicant intends to claim some other type of fiber.  
Claim 8 is indefinite for the recitation “the jacket comprises any one of the following: polyurethane, rubber, a polyolefin elastomer, a dye, a UV protective additive, polyurethane and polyole, polyurethane and a temperature sensitive catalyst, a one-component polyurethane, a 
Claim 9 is indefinite for the recitation “wherein the jacket is formed from a cured liquid…wherein the peripheral portion [of the yarn] is partially saturated with the elastomeric compound.”  It is unclear if the cured liquid and the elastomeric compound are the same or different.  In other words, is the jacket formed from a cured liquid of the elastomeric compound recited in claim 1?
Claim 21 is rejected as indefinite because said claim is a “use” claim which merely recites the use of the composite components as artificial turf infill without setting forth any active, positive steps delimiting how this use is actually practiced.   



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because said claim is a “use” claim, which attempts to claim a process without setting forth any steps involved in the process.  


Allowable Subject Matter
Claims 1-5 and 10-20 are allowed.
Claim 1 is drawn to an artificial turf comprising an artificial turf infill, wherein the artificial turf infill comprises composite infill components, wherein the infill components comprise a water absorbent yarn, wherein the water absorbent yarn is covered with a jacket, wherein the jacket is formed from an elastomeric compound, wherein the jacket comprises at least one opening, wherein the at least one opening exposes the water absorbent yarn.
Known infill materials for artificial turfs include (a) water absorbent natural materials (e.g., wood particles and ground walnut shells) (e.g., US 2019/0203425 issued to Sawyer et al. and US 2010/0055461 issued to Daluise et al.), (b) water absorbent coating on core particulate materials (e.g., US 2012/0258811 issued to Tetrault et al.), (c) polymeric coatings on water absorbent porous particles (e.g., US 2018/0371708 issued to Spittle et al.), and (d) water absorbent fibers (e.g., coconut or cellulosic fibers) dispersed in a thermoplastic matrix (e.g., EP 2206833 issued to Stroppiana et al. and US 2018/0179711 issued to Wu).  However, the prior art th paragraph). This definition excludes the prior art composite infill granules comprising individual fibers dispersed in a resin matrix.  
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (e.g., related applications having common inventor and/or assignee).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 11, 2021